Name: Council Directive 81/578/EEC of 21 July 1981 amending Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat
 Type: Directive
 Subject Matter: animal product;  health;  trade policy
 Date Published: 1981-07-29

 Avis juridique important|31981L0578Council Directive 81/578/EEC of 21 July 1981 amending Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat Official Journal L 209 , 29/07/1981 P. 0035 - 0035 Finnish special edition: Chapter 3 Volume 13 P. 0190 Spanish special edition: Chapter 03 Volume 22 P. 0238 Swedish special edition: Chapter 3 Volume 13 P. 0190 Portuguese special edition Chapter 03 Volume 22 P. 0238 COUNCIL DIRECTIVE of 21 July 1981 amending Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat (81/578/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas a Commission proposal was forwarded to the Council on 19 March 1981 in order to amend certain provisions of Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (3), as last amended by Directive 81/476/EEC (4) ; whereas the object of this proposal is in particular to postpone the date of expiry of the derogation mentioned in the third indent of Article 16a (a) concerning the slaughtering and drawing of poultry, in order to extend this derogation from 15 August 1981 to 15 August 1986, in view of the fact that in certain Member States the production of drawn poultrymeat is still important; Whereas, in view of the urgency and without prejudice to the adoption of the original proposal, the date in question should, in accordance with the Commission proposal, be carried forward, as a precaution, until 15 August 1982, HAS ADOPTED THIS DIRECTIVE: Article 1 In the third indent of Article 16a (a) of Directive 71/118/EEC, the date 15 August 1981 shall be replaced by 15 August 1982. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 15 August 1981. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 21 July 1981. For the Council The President P. WALKER (1) Opinion delivered on 10 July 1981 (not yet published in the Official Journal). (2) Opinion delivered on 2 July 1981 (not yet published in the Official Journal). (3) OJ No L 55, 8.3.1971, p. 23. (4) OJ No L 186, 8.7.1981, p. 20.